UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-22363 SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 2100 McKinney Avenue, Suite 1401 Dallas, TX 75201 (Address of principal executive offices)(zip code) Gabriel Hammond SteelPath Fund Advisors, LLC 2100 McKinney Avenue, Suite 1401 Dallas, TX 75201 (Name and address of agent for service) Registrant's telephone number, including area code: (214) 740-6040 Date of fiscal year end: November 30 Date of reporting period: February 29, 2012 Item 1.Schedules of Investments. SteelPath MLP Select 40 Fund SCHEDULE OF INVESTMENTS – As of 02/29/2012 (Unaudited) Description Shares Fair Value Master Limited Partnership Shares — 100.5% Coal — 5.0% Alliance Holdings GP LP $ Alliance Resource Partners LP Natural Resource Partners LP Oxford Resource Partners LP Rhino Resource Partners LP Total Coal Exploration & Production — 1.7% EV Energy Partners LP Linn Energy LLC Total Exploration & Production Gathering/Processing — 25.4% Chesapeake Midstream Partners LP Compressco Partners LP Copano Energy LLC DCP Midstream Partners LP Exterran Partners LP MarkWest Energy Partners LP Regency Energy Partners LP Targa Resources Partners LP Western Gas Partners LP Williams Partners LP Total Gathering/Processing Natural Gas Pipelines — 25.2% Boardwalk Pipeline Partners LP El Paso Pipeline Partners LP Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP ONEOK Partners LP Spectra Energy Partners LP TC Pipelines LP Total Natural Gas Pipelines Petroleum Transportation — 40.3% Buckeye Partners LP Enbridge Energy Partners LP Genesis Energy LP Global Partners LP Holly Energy Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP NuStar Energy LP NuStar GP Holdings LLC Oiltanking Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP Transmontaigne Partners LP Total Petroleum Transportation Shipping — 2.9% Teekay LNG Partners LP Total Master Limited Partnership Shares (identified cost $721,678,890) Short-Term Investments — 6.1% Money Market — 6.1% Fidelity Treasury Portfolio, 0.010% (1) Total Short-Term Investments (identified cost $54,566,949) Total Investments — 106.6% (identified cost $776,245,839) Liabilities In Excess of Other Assets — (6.6)% ) Net Assets — 100.0% $ LLC — Limited Liability Company LP — Limited Partnership (1) Variable rate security; the coupon rate represents the rate at February 29, 2012. See Notes to Schedules of Investments SteelPath MLP Alpha Fund SCHEDULE OF INVESTMENTS – As of 02/29/2012 (Unaudited) Description Shares Fair Value Master Limited Partnership Shares — 100.1% Gathering/Processing — 11.3% Exterran Partners LP $ MarkWest Energy Partners LP Regency Energy Partners LP Western Gas Partners LP Total Gathering/Processing Natural Gas Pipelines — 37.4% El Paso Pipeline Partners LP Energy Transfer Equity LP Enterprise Products Partners LP ONEOK Partners LP Spectra Energy Partners LP TC Pipelines LP Total Natural Gas Pipelines Petroleum Transportation — 51.4% Buckeye Partners LP Enbridge Energy Partners LP Genesis Energy LP Global Partners LP Holly Energy Partners LP Magellan Midstream Partners LP NuStar Energy LP Oiltanking Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP Transmontaigne Partners LP Total Petroleum Transportation Total Master Limited Partnership Shares (identified cost $582,895,112) Short-Term Investments — 5.9% Money Market — 5.9% Fidelity Treasury Portfolio, 0.010% (1) Total Short-Term Investments (identified cost $41,268,666) Total Investments — 106.0% (identified cost $624,163,778) Liabilities In Excess of Other Assets — (6.0)% ) Net Assets — 100.0% $ LP — Limited Partnership (1) Variable rate security; the coupon rate represents the rate at February 29, 2012. See Notes to Schedules of Investments SteelPath MLP Income Fund SCHEDULE OF INVESTMENTS – As of 02/29/2012 (Unaudited) Description Shares Fair Value Master Limited Partnership Shares — 100.2% Gathering/Processing — 25.0% American Midstream Partners LP $ Compressco Partners LP Copano Energy LLC Exterran Partners LP Regency Energy Partners LP Targa Resources Partners LP Total Gathering/Processing Natural Gas Pipelines — 25.1% Boardwalk Pipeline Partners LP Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Inergy Midstream LLC TC Pipelines LP Total Natural Gas Pipelines Petroleum Transportation — 42.5% Buckeye Partners LP Enbridge Energy Partners LP Global Partners LP Holly Energy Partners LP Martin Midstream Partners LP NuStar Energy LP Plains All American Pipeline LP Transmontaigne Partners LP Total Petroleum Transportation Shipping — 7.6% Teekay LNG Partners LP Total Master Limited Partnership Shares (identified cost $316,057,458) Short-Term Investments — 3.9% Money Market — 3.9% Fidelity Treasury Portfolio, 0.010%(1) Total Short-Term Investments (identified cost $13,757,476) Total Investments — 104.1% (identified cost $329,814,934) Liabilities In Excess of Other Assets — (4.1)% ) Net Assets — 100.0% $ LLC — Limited Liability Company LP — Limited Partnership (1) Variable rate security; the coupon rate represents the rate at February 29, 2012. See Notes to Schedules of Investments SteelPath MLP Alpha Plus Fund SCHEDULE OF INVESTMENTS – As of 02/29/2012 (Unaudited) Description Shares Fair Value Master Limited Partnership Shares — 94.6% Gathering/Processing — 11.1% Exterran Partners LP 2 $ 47 MarkWest Energy Partners LP Regency Energy Partners LP Western Gas Partners LP Total Gathering/Processing Natural Gas Pipelines — 37.3% El Paso Pipeline Partners LP Energy Transfer Equity LP Enterprise Products Partners LP ONEOK Partners LP Spectra Energy Partners LP TC Pipelines LP Total Natural Gas Pipelines Petroleum Transportation — 46.2% Buckeye Partners LP Enbridge Energy Partners LP Genesis Energy LP Global Partners LP Holly Energy Partners LP Magellan Midstream Partners LP NuStar Energy LP Plains All American Pipeline LP Transmontaigne Partners LP Total Petroleum Transportation Total Master Limited Partnership Shares (identified cost $1,045,177) Total Investments — 94.6% (identified cost $1,045,177) Other Assets In Excess of Liabilities — 5.4% Net Assets — 100.0% $ LP — Limited Partnership See Notes to Schedules of Investments SteelPath MLP and Infrastructure Debt Fund SCHEDULE OF INVESTMENTS – As of 02/29/2012 (Unaudited) Description Principal Fair Value Debt Investments — 53.1% Gathering/Processing — 24.1% DCP Midstream LLC, 9.75%, 3/15/19 (1) $ DCP Midstream Operating LP, 3.25%, 10/1/15 Kinder Morgan Finance Co. ULC, 5.70%, 1/5/16 MarkWest Energy Partners LP, 6.50%, 8/15/21, Callable 2/15/16 Regency Energy Partners LP, 6.50%, 7/15/21, Callable 7/15/16 Williams Cos., Inc. 7.88%, 9/1/21 7.50%, 1/15/31 8.75%, 3/15/32 Total Gathering/Processing Natural Gas Pipelines — 21.3% Boardwalk Pipelines LP, 5.75%, 9/15/19 El Paso Pipeline Partners Operating Co. LLC 5.00%, 10/1/21, Callable 7/1/21 7.50%, 11/15/40 Enterprise Products Operating LLC 5.95%, 2/1/41 5.70%, 2/15/42 ONEOK, Inc., 6.875%, 9/30/2028 Total Natural Gas Pipelines Petroleum Transportation — 7.7% Genesis Energy LP, 7.88%, 12/15/18, Callable 12/15/14 NuStar Logistics LP, 7.65%, 4/15/18 Sunoco Logistics Partners Operations LP, 4.65%, 2/15/22 Total Petroleum Transportation Total Master Limited Partnership Shares (identified cost $96,799) Total Investments — 53.1% (identified cost $96,799) Other Assets In Excess of Liabilities — 46.9% Net Assets — 100.0% $ LLC — Limited Liability Company LP — Limited Partnership ULC — Unlimited Liability Corporation (1) Represents a restricted security purchase under rule 144A which is exempt from registration under the Securities Act of 1933, as amended. See Notes to Schedule of Investments. THE STEELPATH MLP FUNDS TRUST NOTES TO SCHEDULES OF INVESTMENTS February 29, 2012 (Unaudited) Security Valuation – Securities are valued at market value as of the close of trading on each business day when the New York Stock Exchange (“NYSE”) is open. Securities listed on the NYSE or other exchanges are valued on the basis of the last reported sale price on the exchange on which they are primarily traded. However, if the last sale price on the NYSE is different from the last sale price on any other exchange, the NYSE price will be used. If there are no sales on that day, then the securities are valued at the bid price on the NYSE or other primary exchange for that day. Securities traded in the OTC market are valued on the basis of the last sales price as reported by NASDAQ®. Debt securities that mature in fewer than 60 days are valued at amortized cost (unless the Board of Trustees (the “Board”) determines that this method does not represent fair value) if their original maturity was 60 days or less, or by amortizing the value as of the 61st day before maturity if their original term to maturity exceeded 60 days. A Fund will fair value price its securities when market quotations are not readily available. Generally, this would include securities for which trading has been halted, securities whose value has been materially affected by the occurrence of a significant event (as defined below), securities whose price has become stale (i.e., the market price has remained unchanged for five business days), and other securities where a market price is not available from either a national pricing service or a broker. In addition, the pricing committee will review exception priced securities (i.e., securities for which the market value is provided by a quote from a single broker rather than a national pricing service) on a quarterly basis. In these situations, the pricing committee will employ certain Board-approved methodologies to determine a fair value for the securities. Fair valuations will be reviewed by the Board on a quarterly basis. Security Transactions – Security transactions are recorded on the trade date plus one basis, except for the last day of the fiscal quarter end, when they are recorded on trade date.Securities sold are determined on a specific identification basis. Return of Capital Estimates - Distributions received from the Funds’ investments in MLPs generally are comprised of income and return of capital. The Funds record investment income and return of capital based on estimates made at the time such distributions are received. Such estimates are based on historical information available from each MLP and other industry sources. These estimates may subsequently be revised based on information received from MLPs after their tax reporting periods are concluded. For the period ended February 29, 2012, the Funds estimated that 100% of the MLP distributions received would be treated as return of capital. Federal Tax Information – At February 29, 2012, gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes were as follows: SteelPath MLP SteelPath MLP SteelPath MLP Select 40 Alpha Income Cost of Investments $ $ $ Gross Unrealized Appreciation $ $ $ Gross Unrealized Depreciation ) ) ) Net Unrealized Appreciation (Depreciation) on Investments $ $ $ SteelPath MLP SteelPath MLP and Alpha Plus Infrastructure Debt Cost of Investments $ $ Gross Unrealized Appreciation $ $ Gross Unrealized Depreciation ) ) Net Unrealized Appreciation (Depreciation) on Investments $ ) $ ) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Footnote Disclosure U.S. GAAP establishes a hierarchy that prioritizes the various inputs used in determining the value of a fund’s investments. The three broad levels of the hierarchy are described below: • Level 1—quoted prices for active markets for identical securities; • Level 2—other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.); or • Level 3—significant unobservable inputs, including the Funds’ own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments as of February 29, 2012. SteelPath MLP Select 40 Fund Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Master Limited Partnership Shares* $ $
